Citation Nr: 0004766	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-34 058A	)	DATE
	)
	)


THE ISSUES

1.  Whether a September 1956 decision of the Board of 
Veterans' Appeals denying service connection for a 
schizophrenic reaction should be revised or reversed on the 
grounds of clear and unmistakable error.

2.  Whether a January 1991 decision of the Board of Veterans' 
Appeals denying service connection for a psychosis should be 
revised or reversed on the grounds of clear and unmistakable 
error.



REPRESENTATION

Moving Party Represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1951 to June 1951.

2.  The December 1997 motion for revision of the Board's 
decisions was not signed by the moving party or the moving 
party's representative, nor did it include the dates of the 
Board decisions to which the motion relates.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

In the December 1997 informal hearing presentation the 
veteran's representative moved to revise the RO rating 
decision of July 1951 and the "subsequent Board decisions".  
The motion for revision, however, was not signed by the 
moving party or the moving party's representative, nor did 
it include the dates of the Board decisions to which the 
motion relates.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (1999), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


